                                               Case 2:20-cv-00858-RFB-BNW Document 78
                                                                                   76 Filed 08/10/21
                                                                                            08/09/21 Page 1 of 3
                                                                                                               4



                                           1   Jeffrey Willis (NV Bar #4797)
                                               Erica J. Stutman (NV Bar #10794)
                                           2   Hayley J. Cummings (NV Bar #14858)
                                               SNELL & WILMER L.L.P.
                                           3   3883 Howard Hughes Parkway, Suite 1100
                                               Las Vegas, NV 89169
                                           4   Telephone: (702) 784-5200
                                               Facsimile: (702) 784-5252
                                           5   E-Mail: jwillis@swlaw.com
                                                         estutman@swlaw.com
                                           6             hcummings@swlaw.com

                                           7   Attorneys for Defendants Wells Fargo Bank, N.A.,
                                               Katherine Darrall, and Jose Rico
                                           8

                                           9
                                                                      IN THE UNITED STATES DISTRICT COURT
                                          10                                      DISTRICT OF NEVADA
                                          11
Snell & Wilmer
             3883 Howard Hughes Parkway




                                          12   MAURICIO JASSO, individually and in his              Case No. 2:20-cv-00858-RFB-BNW
               Las Vegas, Nev ada 89169




                                               capacity as the Court-Appointed Receiver of
                      Suite 11 00
                      law offices




                                          13   JAMA INVESTMENT GROUP, INC.,
                         L.L.P.




                                               GUILLERMO SESMA, SYLVIA MARTINEZ                     STIPULATION AND ORDER FOR
                                          14   SALINAS, BELISARIO JASSO BALDINI,                     EXTENSION TO RESPOND TO
                                               JAVIER RAMIREZ LARES, ANTONIO                       PLAINTIFFS’ FOURTH MOTION TO
                                          15   BACHALANI, RODRIGO FERNANDEZ,                      COMPEL WELLS FARGO BANK, N.A.
                                               JUAN ROMERO, and BERNARDO                          TO PRODUCE DOCUMENTS AND ADD
                                          16   VILLACECIAS,                                            CUSTODIANS [ECF NO. 70]

                                          17                     Plaintiffs,
                                                                                                              (FIRST REQUEST)
                                          18          v.

                                          19   WELLS FARGO BANK, N.A., KATHERINE
                                               DARRALL, and JOSE RICO,
                                          20
                                                                 Defendants.
                                          21

                                          22          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, Plaintiffs

                                          23   Mauricio Jasso (“Jasso”), individually and in his capacity as the court-appointed receiver of JAMA

                                          24   Investment Group, Inc. (“JAMA”), Guillermo Sesma (“Sesma”), Sylvia Martinez Salinas

                                          25   (“Salinas”), Belisario Jasso Baldini (“Baldini”), Javier Ramirez Lares (“Lares”), Antonio Bachalani

                                          26   (“Bachalani”), Rodrigo Fernandez (“Fernandez”), Juan Romero (“Romero”), and Bernardo

                                          27   Villacecias (“Villacecias”) (collectively, “Plaintiffs”), and Defendants Wells Fargo Bank, N.A.

                                          28   (“Wells Fargo”), Katherine Darrall (“Darrall”), and Jose Rico (“Rico”) (collectively, “Defendants”
                                               Case 2:20-cv-00858-RFB-BNW Document 78
                                                                                   76 Filed 08/10/21
                                                                                            08/09/21 Page 2 of 3
                                                                                                               4



                                           1   and together with Plaintiffs, the “Parties”) by and through their undersigned counsel, for good cause

                                           2   shown, hereby stipulate and agree to extend Wells Fargo’s deadline to file its Response to Plaintiffs’

                                           3   Fourth Motion to Compel Wells Fargo Bank, N.A. to Produce Documents and Add Custodians

                                           4   [ECF No. 70] (the “Motion”) by two days, from Wednesday, August 11, 2021, to Friday, August

                                           5   13, 2021 for the following reasons:

                                           6           1.     Plaintiffs filed the Motion on July 28, 2021 [ECF No. 70].

                                           7           2.     Wells Fargo’s Response to the Motion [ECF No. 70] is currently due on August 11,

                                           8   2021.

                                           9           3.     A hearing on the Motion [ECF No. 70] is currently set for September 21, 2021

                                          10   before the Honorable Magistrate Judge Brenda Weksler, as stated in the Court’s July 29, 2021

                                          11   Minute Order [ECF No. 74].
Snell & Wilmer




                                          12           4.     Wells Fargo asserts that there is good cause for two additional days to file its
             3883 Howard Hughes Parkway

               Las Vegas, Nevada 89169
                     law offices




                                          13   Response to allow for input from key individuals who have been or are currently, out of the office.
                      Suite 1100
                        L.L.P.




                                          14           5.     Wells Fargo also requests this brief extension to analyze and respond to Plaintiffs’

                                          15   Motion to ensure that the numerous issues raised in the Motion are addressed. This additional basis

                                          16   also qualifies as good cause.

                                          17           6.     No prejudice will result due to a 2-day extension, considering the hearing is not

                                          18   scheduled until September 21, 2021.

                                          19           This extension request is sought in good faith and is not made for the purpose of delay.

                                          20           THEREFORE, for good cause shown, the Parties respectfully request an extension for

                                          21   Wells Fargo its Response to the Motion [ECF No. 70] from August 11, 2021, to and including

                                          22   August 13, 2021.

                                          23   ///

                                          24   ///

                                          25   ///

                                          26   ///

                                          27   ///

                                          28

                                                                                               -2-
                                               Case 2:20-cv-00858-RFB-BNW Document 78
                                                                                   76 Filed 08/10/21
                                                                                            08/09/21 Page 3 of 3
                                                                                                               4



                                           1   DATED this 9th day of August, 2021.            DATED this 9th day of August, 2021.
                                           2   SNELL & WILMER L.L.P.                          CAPRIO LAW, P.A.
                                           3   s/Erica J. Stutman                             s/Courtney Caprio (with permission)
                                               Jeffrey Willis                                 Courtney Caprio (pro hac vice)
                                           4   Nevada Bar No. 4797                            Florida Bar No. 933961
                                               Erica J. Stutman                               40th NW 3rd Street, Suite 200
                                           5   Nevada Bar No. 10794                           Miami, Florida 33128
                                               3883 Howard Hughes Parkway, Suite 1100
                                           6   Las Vegas, Nevada 89169                        PARSONS BEHLE & LATIMER
                                           7   Attorneys for Wells Fargo Bank, N.A.,          Rew R. Goodenow
                                               Katherine Darrall, and Jose Rico               Nevada Bar No. 3722
                                           8                                                  Zachary S. Shea,
                                                                                              Nevada Bar No 15039
                                           9                                                  50 West Liberty Street, Suite 750
                                                                                              Reno, Nevada 89501
                                          10
                                                                                              AXS LAW GROUP, PLLC
                                          11
                                                                                              Andrew E. Beaulieu
Snell & Wilmer




                                          12                                                  Florida Bar No. 115097
             3883 Howard Hughes Parkway

               Las Vegas, Nevada 89169




                                                                                              Jeffrey W. Gutchess
                     law offices




                                          13                                                  Florida Bar No. 702641
                      Suite 1100
                        L.L.P.




                                                                                              2121 NW 2nd Avenue, Suite 201
                                          14                                                  Miami, Florida 33127
                                          15                                                  Attorneys for Plaintiffs
                                          16

                                          17

                                          18

                                          19

                                          20
                                               IT IS SO ORDERED.
                                          21

                                          22                                           UNITED STATES MAGISTRATE JUDGE
                                                                                              August 10, 2021
                                          23                                           DATED:

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                        -3-
